Citation Nr: 1205998	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-24 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active military service from May 1966 to April 1969; from September 1981 to October 1987; and from February to July 1991. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which granted service connection for PTSD and assigned an initial 30 percent disability rating, both effective October 12, 2005, (date of initial claim for service connection for PTSD).  

A review of the Virtual VA paperless claims processing system reveals that an August 2009 rating decision confirmed and continued the 50 percent rating for PTSD.  Also, a January 2011 rating decision denied service connection for obstructive sleep apnea, claimed as secondary to service-connected PTSD, and also denied service connection for heart disease, claimed as secondary to the claimed obstructive sleep apnea. 

The Veteran testified before a Decision Review Officer of the RO in February 2007. A transcript of that hearing is on file.  

The Board remanded this case in March 2011 to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran was notified of a hearing scheduled in January 2012 but in December 2011 he withdrew his request for a hearing.  

Thus, the case has now been returned to the Board for further appellate consideration. 



FINDINGS OF FACT

The clinical signs and symptoms associated with the Veteran's PTSD more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.16, 4.21, 4.130, and Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, and prior to an initial unfavorable adjudication, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) and Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice requirements apply to all five elements of a service connection claim, which are (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided with pre-adjudication VCAA notice by letter, dated in November 2005, with respect to claim for service connection for PTSD.  The appeal arises from the subsequent grant of service connection for PTSD in a February 2006 rating decision.  However, once service connection is granted the claim is substantiated.  The Veteran's disagreement with the initial rating assigned does not require additional notice and any notice defect is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3) (2010).

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings.  Dingess at 19 Vet. App. 473. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records (STRs) are on file.  Also on file are records of VA outpatient treatment (VAOPT) and treatment at a Vet Center.   

The Veteran testified in support of the claim in February 2007 before a Decision Review Officer (DRO).  He declined to testify at a Board videoconference. 

The Veteran has been afforded VA examinations as to the claim for an initial higher disability rating for the service-connected PTSD.  There is no evidence that there has been a change in the service-connected disabilities since the last examination.  Accordingly, a remand for a more recent examination is not necessary.  38 C.F.R. § 3.327(a).   

The report of the VA examinations conducted in this case show that they were sufficiently thorough in scope and in depth for rating purposes.  Thus, the examinations are adequate bases upon which to render a decision.  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 122, 124 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  Further, there has been no challenge to the adequacy of the VA examinations in this case or to the qualifications of the VA examiners.  See generally Rizzo v. Shinseki, 580 F.3d 1288, 1291 (2009) and Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011). 

The development in this case was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998)); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  Forty-one (41) to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 50 percent disability evaluation if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are intended to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  


Background and Analysis

VAOPT records show that in August 2005 the Veteran's Global Assessment of Functioning (GAF) score was 65.  In September 2005 his GAF score was 50.  

In November 2005 the Veteran's wife reported that the Veteran had a problem being in crowds or a crowded room.  He always wanted to have his back to a wall, and he had a sleep problem as well as a problem controlling his anger.  In the last four or five years he had become more of a private person.  He sometimes awoke in a cold sweat, and sometimes she had to awaken him because, while asleep, he would be fighting or screaming.  He sometimes had panic attacks when shopping.  

On VA examination in December 2005 the Veteran's claim file was reviewed.  It was noted that the Veteran was divorced but had remarried and had remained married for the last 14 years.  He lived with his wife. He was working full-time repairing aircraft.  He had retired from full-time work with the National Guard, where he had worked from 1972 to 1987.  He had then worked part-time in the National Guard until 1999.  His stressors in Vietnam were reported.  He reported that he could not remember many incidents that had occurred in Vietnam.  He reported that his PTSD symptoms had significantly increased.  These symptoms were intrusive thoughts of Vietnam.  Repairing aircraft and matters pertaining to the Iraq war were triggers of physiologic activity.  He avoided talking about Vietnam.  He was emotionally distant and had a constricted affect.  He had severe survivor guilt and had intermittent passive suicidal ideation without plan or intent to kill himself.  He was hypervigilant and had a startle reaction.  He reported that his concentration was variable and he described his mood as impatient and irritable.  He had been sober since 1982 and had continued attending Alcoholics Anonymous since then.  He now took Xanax and Effexor daily for his PTSD.  He was independent in his activities of daily living.  

With respect to social functioning, he reported having a good relationship with his children and his wife.  However, they did not go out to dinner because of his anxiety about not being able to choose where he could sit and he was uncomfortable in crowds.  This significantly constricted the amount of activities that they were able to do together.  He had about five friends, but never did any activities with them.  As to occupational functioning, he was able to do his job but he had to use all of his vacation time attending appointments for treatment.  He was keeping his diagnosis secret at his job because he was afraid that he might lose his job if his employer found out he was taking psychiatric medication.  This was a source of intense concern for him.  

On mental status examination the Veteran was polite and cooperative but mildly guarded.  He established good eye contact.  His speech was of normal rate and prosody.  His affect exhibited a full range, with no lability, and was of normal intensity.  His mood was irritable and inpatient.  His thought processes were logical.  He was coherent.  In his thought content he had passive suicidal ideation without active ideation, plan or intent.  He had no homicidal ideation and no hallucinations or delusions.  His attention and concentration were grossly normal.  His current GAF score was 55.  The diagnoses were chronic PTSD; alcohol dependence, in full and sustained remission; and a depressive disorder, not otherwise specified.  

VAOPT records of 2005 and 2006 show that the Veteran's GAF score was 50 in December 2005 and in August 2006.  

A January 2007 report from treating personnel at a Vet Center reflects that the Veteran had been receiving counseling, periodically, since September 2006.  His early biographical information was reported as were his inservice stressors.  He now disliked crowds and preferred to be secluded at home.  He had a good vocational history but had had work problems on jobs due to low stress tolerance and anger.  He had worked full-time in the National Guard from 1980 to 1987.  He now had violent nightmare.  His symptoms of PTSD were anger, anhedonia, anxiety attacks, avoidance, depression, distrust of others, emotional lability and numbing, difficulty with intimacy, survivor guilt, intrusive and recurring thoughts and memories of Vietnam, a history of substance abuse, sleep disturbance, and social isolation.  He had resisted seeking professional help for years.  The diagnoses were chronic PTSD of delayed onset, and a dysthymic disorder.  

At the February 2007 DRO hearing the Veteran testified in support of his claim for service connection for PTSD.  He was currently employed as a quality control inspector for a contracting firm that overhauled helicopters returning from Iraq.  Page 2 of the transcript of that hearing.  He worked in a cubicle, which he found comforting.  He did not socialize with friends but did socialize with his family.  He avoided large group settings.  He took three different psychotropic medications.  Page 3.  He did not always get a full night's sleep because, being hypervigilant, a sound might awaken him.  He constantly experienced anxiety attacks, such as when shopping.  Page 4.  He had problems with his memory, off and on.  He had bouts of anger.  Page 5.  He had thoughts of suicide due to survivor guilt.  Page 6.  He had panic attacks three or four times weekly.  Page 9.  He often forgot things, even at work.  Page 10.  

An August 2008 report from a Vet Center shows that the Veteran continued his bi-weekly counseling since September 2006.  His PTSD was considered to be chronic and serious in nature.  His early biographical information and his inservice stressors were again recorded.  His symptoms of PTSD were listed, replicating the symptoms reported in the January 2007 report.  The diagnoses were chronic PTSD of delayed onset, and a dysthymic disorder.  

On VA psychiatric examination in August 2009 the Veteran's claim file and electronic records.  Vet Center treatment notes documented his re-experiencing symptoms, along with "mood swings," thoughts of suicide, and a mental status description of his being tense and guarded.  Anger episodes at work were also noted.  A March 2008 note indicated an anxious mood and that he appeared moderately depressed.  Records through 2008 documented symptom including anger episodes, anxiety, tension, depressed mood, and sleep disturbance.  An August 2008 Vet Center described symptoms including anger, anhedonia, anxiety attacks, avoidance, depression, distrust of others, emotional lability and numbing, difficulty with intimacy, survivor guilt and grief, intrusive and recurring thoughts and memories of Vietnam, substance abuse history, sleep disturbance, and social isolation.  A diagnosis of a dysthymic disorder was also noted. 

A review of electronic records revealed a recent note from August 2008 indicating that the Veteran continued to work but found it a constant struggle to keep his temper in check and his mood stable.  Symptoms of hyperarousal, avoidance, depression, and social isolation were reported.  

The Veteran described chronic symptoms of PTSD, much as he described them at the time of his 2005 examination.  He reported significant physiologic and subjective reactivity to stressor reminders.  He described frequent intrusive thoughts and reported some spontaneous intrusive memories of past traumas but these were increased when triggered by news or discussion of war, including Iraq.  Much as at the 2005 examination, he had frequent bad dreams with fighting in his sleep and most often did not remember the content of the dreams.  He had tried to suppress thoughts and avoid reminders of military trauma.  He had some symptoms of emotional numbing, loss of interest in activities, and some anhedonia.  He had some foreshortened sense of the future and described significant somatic symptoms that triggered thoughts of death.  He had few friends and had difficulty trusting others. He had severe chronic hyperarousal symptoms, including chronic anger, frequent midnight awakenings (3 to 4 nightly), sleeping with a gun by his bed, more generalized hypervigilance, and exaggerated startle reaction.  He remained abstinent from alcohol and denied drug use.  He was able to manage his activities of daily living independently.  

The Veteran had a fair relationship with his wife, noting that she tolerated him.  Significantly, he had left his job as an aircraft quality assurance technician on a civilian contract with the Defense Department.  He reported that he had always done a very good job, and to some degree enjoyed the work, but he had become increasingly distressed at the consequence of his work which was the death of soldiers overseas.  He had left this work at the end of July 2009 due to his decreasing ability to tolerate the consequences of his work. He was unsure about what he planned to do in the future and he was unsure if he would return to any form of work.  He remained in bi-weekly individual counseling sessions at a local Vet Center and continued to take psychotropic medications.  

On mental status examination the Veteran's affect was tense and restricted, particularly early in the interview but eased to some degree as the interview progressed.  His mood was irritated.  His thought process was logical and organized with no evidence of a thought disorder.  He denied hallucinations and delusions.  He reported having frequent suicidal ideation but without active intent or plan.  He was not considered to be an imminent risk to himself or others.  His cognition was not formally tested but was grossly intact. His insight was good and his judgment was fair.  

The relevant diagnoses were PTSD and a depressive disorder, not otherwise specified.  His current GAF score was between 50 and 55.  His highest GAF score in the past year was 55.  

The examiner reported that the Veteran presented with chronic PTSD symptoms, as documented in the record and in the prior 2005 examination.  His symptoms described in 2005 were moderately severe and had continued, despite ongoing medication management and counseling.  His symptoms did not interfere with his employment to the extent that they impaired his ability to function, but his distress associated with the consequences of his work and its implications for soldiers in Iraq and Afghanistan prompted him to be unable to tolerate working at that job any longer.  His symptoms, in total, continued to cause moderate impairment in social function and mild impairment in vocational function (anger on the job, increasing difficulties going to work), with the exception of the barrier to employment in his current job, as described above.  

October and November 2010 reports from Vet Center treating personnel essentially repeated the information contained in the earlier reports. 

After having carefully reviewed and evaluated the record evidence, the Board is of the opinion that the symptoms associated with the Veteran's PTSD more nearly approximate the level of severity required for a 50 percent rating.  In reaching this determination, the Board observes that the record evidence does indicate that the Veteran has passive suicidal ideation and impaired impulse control.  However, as evidenced by the record, he does not have spatial disorientation and is not shown to have difficulty in adapting to stressful circumstances (including work or a work-like setting) or to be unable to establish and maintain effective relationships.  In this regard, the Veteran has gotten along satisfactorily with co-workers when he was working and has, at least, satisfactory relationships within his family.  Moreover, his complaint of impaired memory, to which he testified, is not confirmed by the repeated VA psychiatric examinations.  While he does not recall all of the events that occurred in Vietnam, a failure to recollect events from the distant past, i.e., several decades ago, does not show that he has any impairment in his memory.

Overall, the Veteran appears to have more social impairment than occupational impairment, despite his complaints of difficulty controlling his anger and impaired mood as well as his complaints of an exaggerated startle response and hypervigilance, with the latter causing some impairment in his sleeping.  Further, as aptly noted by the record, the Veteran is not described as having impairment speech or orientation, nor is he shown to have any neglect of his hygiene or appearance.  He is somewhat socially isolated but there is no impairment in his relationships with co-workers and his wife inasmuch as he reported that she can tolerate him.  More recently, he has begun to cope with his PTSD symptoms in recent years without resorting to the use of alcohol or drugs but, rather, by seeking therapy and taking psychotropic medication.  

Consistent with this are the multiple GAF scores which primarily ranged from 50 to 55, with only one score of 65, showing that while his PTSD symptomatology has fluctuated, it has ranged only from mild to serious impairment.  These scores are not indicative of impairment which warrants a 70 percent disability rating.  Likewise, the 2009 VA examiner noted that the complaints and symptoms were essentially the same as at the 2005 examination.  Moreover, the 2009 examiner found that the Veteran had moderate social and only mild vocational impairment.  

Also, there is no impairment in the Veteran's ability to engage in the activities of daily living due to his PTSD; nor is there significant impairment in occupational activities.  In fact, until recently, he had remained steadily employed since his discharge from military service.  Significantly, his self-termination of his employment was due to a crisis of conscience and not due to an inability to perform his work, which he had in the past enjoyed to some extent, due to psychiatric disability.  Thus, his being current unemployed, or retired, is not the result of his service-connected PTSD.  In the same way, this analysis would likewise apply to a claim for a total disability rating based on individual unemployability (TDIU), as the evidence fails to show that the Veteran's PTSD symptoms preclude substantially gainful employment.  38 C.F.R. § 4.16 (2011).

For the reasons discussed above, and after weighing all of the lay and medical evidence, the Board finds that the preponderance of the evidence is against an initial rating in excess of 50 percent (including a TDIU) for PTSD for any period of the claim.  38 C.F.R. §§ 4.3, 4.7; Fenderson v. West, supra.

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is addressed when either raised by the claimant or the evidence, and requires a three-step analysis.  First, is whether the schedular criteria are adequate and, if they are, no extraschedular referral is required.  Second, if inadequate, determine whether there is an exceptional disability picture considering such related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization.  Third, if the rating criteria are inadequate and the related factors are present, the case must be referred for a determination of whether an extraschedular rating should be assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and contemplate the full range impairment due to the Veteran's PTSD.  The symptoms shown are not exceptional or unusual for a psychiatric disability.   In determining the appropriate schedular rating 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  Furthermore, there is no evidence of frequent periods of hospitalization for PTSD or, as discussed, marked interference with employment due to PTSD.  Thus, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  So, the criteria for submission for consideration of an extra-schedular rating are not met.  Thun, Id. 

For the reasons expressed, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


